DETAILED ACTION
 	Claims 1-10 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-5 are directed to a series of steps, and control system claims 6-10 are directed to a plurality of communicably coupled engines. Thus the claims are directed to a process and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite configuring a workflow, including initiating, identifying, determining, obtaining and completing steps.  
The limitations of initiating, identifying, determining, obtaining and completing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite initiating a task in the workflow; identifying  at least one upcoming task in the workflow based on data associated with at least one parameter of the task; determining at least one additional parameter of the identified at least one upcoming task; obtaining data associated with the at least one additional parameter; and completing the task based on the data associated with the at least one additional parameter.
That is, other than reciting a workflow, rule and task engine, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a workflow, rule and task engine. The workflow, rule and task engine in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a workflow, rule and task engine amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 recite additional validating, obtaining, deferring, and controlling steps. Claim 5 further describes the at least one additional parameter. Similarly, dependent claims 6-10 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a workflow, rule and task engine.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0015 of the specification, “The workflow management system 100 depicted in FIG. 1 may be implemented in any suitable computing environment, such as one or more of, a desktop or a laptop computer, a computer server, or a mobile computing device, such as a mobile phone, a Personal Digital Assistant (PDA), or a smart phone. In addition, the workflow management system 100 may be combined into fewer systems than shown or divided into more systems than shown.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

 	Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
Independent claim 6 recites a control system defined merely by a plurality of engines, which is deemed software, with no accompanying hardware components (e.g., a physical system including inter alia, processor, server, GUI, etc.). Dependent claims 7-10 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonelli et al (US 20170344921 A1).
As per claim 1, Leonelli et al disclose a method (200) for configuring a workflow (i.e., facilitating a generation, deployment and/or execution of a workflow over a network, ¶ 0024), the method comprising: 
initiating (202), by a workflow engine (122), a task in the workflow (i.e., facilitating a generation, deployment and/or execution of a workflow over a network. As above, this workflow includes a plurality of tasks; each of which defines a corresponding automatable activity (“task's function”) for operating on and/or outputting information input into it, ¶ 0024);
identifying (210), by a rule engine (124), at least one upcoming task in the workflow based on data associated with at least one parameter of the task (i.e., the workflow-operation records 116.sub.1-116.sub.n include one or more parameters for each of the corresponding tasks. The parameters for each of the tasks (“task parameters”) include an indication of the task's function, ¶ 0029);
determining (212), by a task engine (126), at least one additional parameter of the identified at least one upcoming task (i.e., The parameters for each of the tasks (“task parameters”) include an indication of the task's function; one or more references to the task's input information, and/or one or more references to services, settings such as network setting configurations 117.sub.1-117.sub.n for communication between multiple devices that execute one or more of the workflow tasks, ¶ 0029);
obtaining (214), by the task engine (126), data associated with the at least one additional parameter (i.e., one or more references to the task's input information, and/or one or more references to services, settings such as network setting configurations 117.sub.1-117.sub.n for communication between multiple devices that execute one or more of the workflow tasks or components thereof, rules, variables, expressions, templates, characteristics, directives, commands, fields, etc. for generating, deploying and/or executing the task, ¶ 0029); and 
completing (216), by the task engine (126), the task based on the data associated with the at least one additional parameter (i.e., Each of these tasks is/are configured as a sequence of logical operations for completing such tasks along with preliminary set up operations and/or subsequent validation operations for achieving proper execution of the tasks, ¶ 0029).
As per claim 2, Leonelli et al disclose validating, by the task engine (126), the data associated with the at least one additional parameter prior to the completion of the task (i.e., The schema templates is/are used by one or more of the tasks of the workflow for identifying, evaluating and/or validating whether certain input information or results output from such tasks conform to one or more schemas and/or one or more semantic protocols, ¶ 0146).
As per claim 3, Leonelli et al disclose obtaining (206), by the task engine (126), a request to complete the task (i.e., ); and deferring (208), by the task engine (126), the request to complete the task, wherein the request to complete the task is deferred until the data associated with the at least one additional parameter is validated (i.e., Each of these tasks is/are configured as a sequence of logical operations for completing such tasks along with preliminary set up operations and/or subsequent validation operations for achieving proper execution of the tasks. The task's logical, set-up and/or validation operations take the form of abstractions of functionality associated with one or more complex processes for obtaining, transforming and outputting information, ¶ 0029).
As per claim 4, Leonelli et al disclose controlling, by the task engine (126), a display of the at least one additional parameter to a user, wherein the at least one additional parameter is displayed to the user upon obtaining the request to complete the task (i.e., Alternatively and/or additionally, the GUI software 110 supplement the start and/or other tasks' parameters by way of a user using a keyboard or other I/O device to enter a character or a string of characters into one or more fields of one or more display screens (not shown) of the GUI. Entering the information this way also be used as an alternative to selecting and placing (e.g., dragging and dropping) the task-widget instances 138.sub.1-138.sub.n onto the workflow pane 130, ¶ 0050).
As per claim 5, Leonelli et al disclose wherein the at least one additional parameter is displayed to the user as an optional parameter prior to obtaining the request to complete the task (i.e., In such a case, the get-ftp task parameters optionally include parameters for overriding, modifying, adjusting or otherwise changing such FTP-service parameters, ¶ 0192).
Claims 6-10 are rejected based upon the same rationale as the rejection of claims 1-5, respectively, since they are the system claims corresponding to the method claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses workflow management and analysis.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 16, 2022